Title: Jonathan Williams, Jr., to the American Commissioners, 3 June 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes June 3. 1777
I am sorry to find that poor adams is realy taken I hope the mere Bobie will be more Successfull. I sent the Capt. away yesterday morning she must be therefore now at sea. Capt. Wilson in a Large ship Loaded with 1260 Casks of Rice and a quantity of Indigo on Account of the massachusetts States is Safe arrived from Carolina she has brought nothing Fresh and no dispatches.
I have this day drawn on you in favor of Mr. Peltier Du Doyer for fifteen thousand and twenty nine Livers ⅖ being the amount of his Accounts against the Dolphin. I shall by next Post transmit regular accounts of this transaction. Mr. Deans favor of the 29 Ultimo is before me. As soon as the ship from Havre arrives I will take care to obtain particular Information in Every respect with regaurd to her and she shall then have all possible Dispatch. Count Pouloskie arrived here too Late for the Packet but I will do for him all in my power. I find he has another officer with him who he says he must have also a Passage for being one who has always attended his Person.
If I should be able to provide for him before may I suspend your orders about Passengers in the Ship from Harvre and let him go in her? I shall say nothing about it unless I have your leave.
I Inclose a Letter from Capt. Nicholson which he left when he sailed, also a Copy of the Orders I gave to the Capt. of the Mere Bobie. I extracted them from your general orders leaving out such as did not apply to this opperation. I have also drawn on you for 2036 l.t. 10 s. in favor of Monsr. Mosneron payable the 12th Inst. which please to honor. I have drawn both these drafts on Mr. Deane for the sake of conciseness but I shall pass them to the Credit of the Commissioners. I am in treaty about 10,000, pr. of Shoes and believe I shall have them with advantage and Expedition as also the Suits of Cloths. I have spoken to the director Fermes about drawing back the duty (or rather omiting the Payment of it) upon assuring him that the same indiveidual Cloth shall be Exported tho under the form of Suits of Cloths and I believe I shall succeed. If you will allow me I imagine I can have 10. or 20,000 Shirts made to advantage. I shall have 100 Sadles made very soon which I hope to get at a Guinea which is half the price the model cost. Since writing I have Engagd a passage for Count Polouskie in the Massachusetts Ship of war Capt. Fisk who sails this week for Boston but he can have Room only for himself. I am Gentlemen yours
JWMS
To the Commissioners of the United States at Paris
